Citation Nr: 1705738	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  09-41 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome (RLS), to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for hypothyroidism, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for fatty liver, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for allergic rhinitis (claimed as allergies), to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for a skin disorder (claimed as hives), to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities (including the hands), to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for peripheral neuropathy of the lower extremities (including the feet), to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for the residuals of an undiagnosed illness, manifested by weakness in the hands.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1985 to July 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement with these determinations in December 2008, and timely perfected his appeal in October 2009.

In June 2011, the Board remanded the matters on appeal to the RO for additional development, to include obtaining outstanding records of pertinent treatment and to provide the Veteran with a VA examination in conjunction with his claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for RLS, hypothyroidism, fatty liver, allergic rhinitis, a skin disorder, peripheral neuropathy of the upper and lower extremities, and weakness of the bilateral hands.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.

The Veteran contends that his claimed disorders are a result of his service in the Southwest Asia Theater of operations during the Persian Gulf War, to include his receipt of anthrax vaccination and pyridostigmine bromide (PB) while on deployment.  In addition, the Veteran asserts that his pre-existing allergy disorder (currently diagnosed as allergic rhinitis) was permanently aggravated by his period of service.  See February and March 2008 statements in support of the case, December 2008 notice of disagreement, and October 2010 VA Form-9, as well as report of July 2011 VA examination. 

Initially, the Board notes that the record reflects that a complete set of the Veteran's service treatment records were previously unavailable.  See August 2008 memorandum on formal finding of availability, and the June 2011 Board remand.  In April 2015, additional service treatment records, which appear to comprise the complete set, were recovered and have been associated with the claims folder.  These service treatment records were not available at the time of his July 2011 VA examination and the October 2012 supplemental VA medical opinion reports.  As such, a remand is needed to obtain a supplemental VA medical opinion in conjunction with his claims that is based on a review of the claims folder, to include all his service treatment records that are currently available. 

In addition, new VA medical opinions are needed to address some inadequacies contained in the July 2011 VA examination report concerning the Veteran's claimed hives, allergic rhinitis, and neurologic impairment in his upper and lower extremities.  First, the 2011 VA examiner found that the Veteran did not have a current diagnosis of hives and did not provide any further medical opinion.  However, a review of the medical records shows that the Veteran has been treated for hives (urticaria) both prior to and since the 2011 VA examination, which supports evidence of a current disability during the pendency of the appeal.  A medical opinion on the etiology of the claimed skin disorder is still needed.  

Second, the 2011 VA examiner failed to use the correct terminology regarding whether the Veteran has a pre-existing allergy disorder that was aggravated by his period of service.  A review of the Veteran's service treatment records show that despite his reported medical history of hay fever, he received a normal examination at the time of his July 1984 enlistment examination.  The Board notes that when no pre-existing condition is noted on examination upon entry into service, the Veteran is presumed to have been sound upon entry.  In order to rebut the presumption of soundness, the burden then falls on VA to show clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The 2011 VA examiner's only opinion that it was less likely than not that the Veteran's pre-existing allergy disorder was permanently aggravated by his period of service.  As such, the Board finds that a medical opinion is still needed in conjunction with the Veteran's claim.

Third, the Board finds that another VA medical opinion is needed to address the Veteran's contentions that he has an undiagnosed illness manifested by neurologic symptoms in his upper and lower extremities.  The 2011 VA examination report shows that the VA examiner concluded that the Veteran has current diagnosis of peripheral neuropathy in his bilateral lower extremities that is likely due to his hypothyroidism.  However, the Veteran asserts, and the medical records demonstrate, that his symptoms have not resolved or improved with the use of medication to treat his hypothyroidism.  The Veteran believes that his neurologic symptoms are not attributable to his hypothyroidism.  The Board finds that a medical opinion that considers his assertions is still needed in conjunction with the Veteran's claim.


Accordingly, the case is REMANDED for the following action:

1. Seek the Veteran's assistance in obtaining any outstanding records of pertinent private treatment dated for his claimed RLS, hypothyroidism, fatty liver, allergic rhinitis, a skin disorder, peripheral neuropathy of the upper and lower extremities, and weakness of the bilateral hands.
 
2. Update the claims folder with the Veteran's VA treatment records dated since August 2015. 

3. Arrange for the Veteran's claims folder to be reviewed by the appropriate VA examiner to provide supplemental medical opinions regarding the etiology of his claimed RLS, hypothyroidism, fatty liver, allergic rhinitis, a skin disorder, peripheral neuropathy of the upper and lower extremities, and weakness of the bilateral hands.  Any medical opinion provided should be based on a review of the claims folder, including the findings from the previous 2008 and 2011 VA examinations, and after consideration of the Veteran's reported medical history.  If the VA examiner determines that a physical examination is necessary, one should be scheduled.

Specifically, the VA examiner should address the following:

(a). State whether the Veteran's current claimed disorders (restless leg syndrome, hypothyroidism, fatty liver, allergic rhinitis, hives, peripheral neuropathy of the upper and lower extremities, and weakness of the bilateral hands) are attributable to known clinical diagnoses, or whether those reported problems are manifestations of an undiagnosed illness or attributable to a medically unexplained multi-symptom illness.  

In doing so, the VA examiner is asked to consider, and comment on, the January 2009 private medical statement that states the etiology of the Veteran's peripheral neuropathy is unknown, as well as the Veteran's assertion that his neurologic symptoms involving his upper and lower extremities have not resolved or improved with the use of medication to treat his hypothyroidism.  

(b).  For any claimed disorder that is attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that each condition was incurred in or aggravated beyond its natural progression during the Veteran's service in the Persian Gulf, or is otherwise related to any aspect of his active duty.  In doing so, the examiner should consider the Veteran's assertions that his claimed disorders are result of his receipt of anthrax vaccination and/or pyridostigmine bromide. 

(c).  Does the evidence of record clearly and unmistakably show that the Veteran has an allergy disorder that existed prior to his entrance into active duty military service and, if so, is there clear and unmistakable evidence that such diagnosed disorder was NOT aggravated by his period of service beyond the natural progression of the disease?  In doing so, the VA examiner should consider the post-service private treatment records that show treatment for allergic rhinitis, to include changes and increases in medication, as well as the Veteran's reported medical history of increased symptoms since his period of service. 

In answering the above questions, the examiner should be aware that the regulation defines "clear and unmistakable evidence" as obvious or manifest evidence.  38 C.F.R. § 3.304 (b) (2016).  "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

(d).  If the examiner determines that there is not clear and unmistakable evidence that the Veteran's allergy disorder existed prior to his period of service, then the examiner should determine whether it is at least as likely as not (50 percent probability or more) than his current allergy disorder is related to or had its onset during service, to include his service in the Persian Gulf.

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any of the requested opinions, he or she must state so and explain why. 

4. After the development requested above has been completed to the extent possible, readjudicate the Veteran's service connection claims based.  If the benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




